DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on May 9, 2022.
In response to Applicant’s amendment of the claims, the claim objection, from the previous Office action, is hereby withdrawn.  However, note the new claim objection, below in this Office action.
In response to Applicant’s amendment of the claims, the “Claim Interpretation” section, from the previous Office action, has been correspondingly amended, below in this Office action.
In response to Applicant’s amendment of the claims, the indefiniteness rejection for Claim 25, from the previous Office action, is hereby withdrawn.  However, note the new indefiniteness rejections, below in this Office action.
In response to Applicant’s amendment of the claims, all of the prior art claim rejections, from the previous Office action, have been withdrawn.
Information Disclosure Statement
The information disclosure statement filed March 25, 2022, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, Examiner is referring to the Office action from the Chinese Patent Office, that was listed on the IDS.  The rest of the references on that IDS were considered.
Claim Objections
Claim 1 is objected to because of the following informalities:
In the first line of Claim 1, please replace the word “An” with --A-- to correct a grammatical issue.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transportation mechanism(s)” in claims 1, 6-7, 12-14, and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-14, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, beginning with independent Claim 1, if we look to Applicant’s patent application publication, it is important to note that Applicant’s application includes two fairly distinct embodiments.  The first embodiment is a vending machine which contains internal robots which transport vending machine items within the vending machine.  The second embodiment is a network of vending machines which are restocked using a plurality of vehicles which transport fresh stock to the vending machines.  For example, if we look to Applicant’s “DETAILED DESCRIPTION OF THE INVENTION” section, paragraphs [0058]-[0077], these paragraphs described the first embodiment, the individual vending machine containing robots, including referencing Figure 2, which illustrates such a configuration.  Paragraph [0078] then transitions to a discussion of the second embodiment, by stating:  “In another embodiment, the above implementation can be adapted and scaled to cover a geography. In this regard, the robot modules can be automomous vehicles and/or vehicles driven by human drivers and/or semi-automomous vehicles having human drivers, the driving of which is machine assisted.”  Paragraphs [0079]-[0107] then discuss the second embodiment.  For example, see Figure 9, which represents a plurality of vehicles outside of vending machines.
Claim 1 has an indefiniteness issue which flows from an apparent unclear mixing of the above two embodiments.  Certain language appears to indicate the first embodiment:  a single vending machine containing a plurality of robots (“transportation mechanisms”):
a.  The preamble of the claim introduces “An robotic vending machine”.
b.  One of the elements of the body of the claim is “a housing including a plurality of delivery ports”.
c.  A selected transportation mechanism conveys an items to a delivery port (for example, an opening at which a vending machine customer may retrieve a vending machine item).
d.  The last two paragraphs of Claim 1 describe a feature in which optimized locations for the transportation mechanisms, with respect to access ports, are predicted and communicated to the transportation mechanisms.  “Access ports” are discussed in the first embodiment of Applicant’s application, and are essentially places within the vending machine at which the transportation mechanisms (here, internal robots) may pick up vending machine items for transport within the vending machine.
However, the above being said, there is also conflicting language in Claim 1, which seems to reference the fairly different, second embodiment of Applicant’s application:
a.  The transportation mechanisms are introduced as “land-based transportation mechanisms”.  This seems to indicate the vehicles of the second embodiment (see Figure 9) more than the robots of the first embodiment (see Figure 2) because the vehicles in the second embodiment travel across land, while the robots of the first embodiment travel inside of a vending machine.
b.  Claim 1 also states that the plurality of transportation mechanisms are arranged to store, when in use, a predicted number and assortment of items to vend.  Examiner could not find clear disclosure of the contents of the transportation mechanisms being based on a prediction, specifically with respect to the first embodiment (robots in the vending machine), but only with respect to the second embodiment (stocking multiple vending machines).
c.  Dependent claim 4 references the processing resource, of the vending machine, forecasting demands.  However, where a specific embodiment is referenced by Applicant’s specification with respect to forecasting demand, it is only with respect to the second embodiment (stocking multiple vending machines) and not the first embodiment (robots in the vending machine).  In addition, the forecasting module 510 is described as being located at a centralized processing resource, as opposed to vending locations.  See Figure 10, Figure 14, paragraph [0089], and paragraph [0093].
d.  Dependent claim 13 recites the second transportation mechanism being larger than the first transportation mechanism.  Where a specific embodiment is referenced by Applicant’s specification with respect to this feature, Examiner could only find this feature with respect to the second embodiment (stocking multiple vending machines) and not the first embodiment (robots in the vending machine).  See Figure 10 and paragraph [0082].
Some of these features, if assumed to be with respect to Applicant’s first embodiment (robots in the vending machine) could raise an issue under 35 U.S.C. 112, written description requirement.  However, Examiner has not yet made such rejections because it is not yet clear if Applicant is intending all of these features with respect to the first embodiment (robots in the vending machine) or is simply mixing the two distinct and fairly different embodiments.  Therefore, the claims are currently indefinite.
Independent Claim 25 fairly closely tracks the features of independent Claim 1 and therefore similarly has indefiniteness issues, for reasons as given above with respect to Claim 1.  Claim 25 also only references the housing feature in its preamble, which could raise issues as to the amount of patentable weight to be given to the housing element, with respect to Claim 25.  Therefore, Claim 25 is indefinite for these reasons.
The dependent claims incorporate the indefiniteness issues of the claims from which they depend.
Therefore, Claims 1, 3-4, 6-14, and 25 are indefinite.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Walker, US 20080040211 A1 (marketing system employing vending machines);
b.  Packes, US 20080033595 A1 (vending machine operating system, has vending machine outputting offer to customer based on determination that different items are overstocked at retail establishment, where offer comprises discount on different item);
c.  Lert, US 20160355337 A1 (storage and retrieval system);
d.  Longman, US 20170032607 A1 (vending machines);
e.  Waugh, US 20130251479 A1 (method and apparatus for handling packages);
f.  Ooyen, US 20120004770 A1 (vending machine for storage, labeling and dispensing of a container);
g.  Stinson, US 20160275746 A1 (vending machine and associated methods);
h.  Matsuno, Japanese Patent Reference No. 7-195282 (with accompanying English machine translation; article conveying robot);
i.  Onishi, Japanese Patent Reference No. 2008-140212 (with accompanying English machine translation; automatic vending machine);
j.  Ortiz Padilla, WO 2015/197903 A1 (with accompanying English machine translation; automated system for storing personal items);
k.  Pfeifer, DE 202015001302 U1 (with accompanying English machine translation; vending machine with an integrated 3-axis-linear robot having space-saving);
l.  Stirnberg, DE 10026899 A1 (with accompanying English machine translation; large volume vending machine with wide range of articles and robot selection facility);
m.  Tanabe, Japanese Patent Reference No. 4-123291 (with accompanying English machine translation; automatic vending machine);
n.  Xie, Chinese Patent Reference No. CN 203397422 U (with accompanying English machine translation; automatic vending machine).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628